 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 1 of 7 PageID: 1


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 TAMMY CARRERO                                     :
                                                   : Civil Action No.
                         Plaintiff,                :
                                                   :
 v.                                                :
                                                   :
 BJ’S WHOLESALE CLUB, INC., JOHN                   :
 DOE 1-10 (fictitiously named), ABC CO. 1-         :
 10, (fictitiously named), and XYZ                 :
 CORPORATIONS 1-10 (fictitiously named             :
 construction, maintenance, repair, and/or         :
 property management corporations),                :
                                                   :
                         Defendants.               :


                      DEFENDANT BJ’S WHOLESALE CLUB, INC.’S
                              NOTICE OF REMOVAL

        Defendant BJ’s Wholesale Club, Inc. (hereinafter referred to as “BJ’s” or “Defendant”)

files this Notice of Removal pursuant to 28 U.S.C. §1441(a) and (b) to remove this action from the

Superior Court of New Jersey, Law Division, Hudson County, where it is now pending, to the

United States District Court for the District of New Jersey. Defendant, in support thereof, states

as follows:


1.      A Civil Action has been brought against Defendant by the Plaintiff Tammy Carrero

        (hereinafter referred to as “Plaintiff”) and is pending in the Superior Court of New Jersey,

        Law Division, Hudson County, docket number HUD-L-341-21. A copy of Plaintiff’s

        Complaint is attached hereto as Exhibit “A”.

2.      The State Court wherein this action was originally filed is located in Hudson County, New

        Jersey, which is embraced within this jurisdictional district.

3.      Removal from the Superior Court of New Jersey Law Division, Hudson County is proper

        under 28 U.S.C. §§1441(a) and (b), which authorizes the removal of any civil action of

28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 2 of 7 PageID: 2


        which the District Courts of the United States has original jurisdiction and if “none of the

        parties in interest properly joined and served as a defendant is a citizen of the state in which

        such action is brought.” (emphasis added).

4.      This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

        parties in interest properly joined and served are citizens of different states, and the matter

        in controversy exceeds $75,000.00 as set forth below.

5.      Specifically, in the alleged accident that is the subject of Plaintiff’s Complaint, Plaintiff

        claims that on August 31, 2020, as a result of the carelessness and negligence of the

        Defendant, she was caused to sustain serious and permanent injuries, has suffered great

        pain, shock and mental anguish, for which she was and still is incapacitated and will be

        permanently disabled and has in the past and will in the future be caused to expend

        substantial sums of money for needed treatment. See Exhibit “A”, First Count, ¶5.

6.      Plaintiff also demands judgment against Defendant, for damages, interest, costs of suit, and

        attorney’s fees. See Exhibit “A”, Wherefore Clause.

7.       In order to clarify the amount of damages at issue, Defendant served Plaintiff with a

        stipulation to limit damages to $75,000, and advised that if this was not signed by the close

        of business on January 28, 2021, Defendant would remove this matter to the Federal Court.

        See correspondence of January 27, 2021, attached as Exhibit “B”.

8.      The time period passed and Plaintiff’s Plaintiff failed and refused to sign the Stipulation to

        Limit Damages.

9.      Indeed, to date, Plaintiff has still failed and refused to sign and return the Stipulation to

        Limit Damages to $75,000.

10.     As such, based on the serious and permanent personal injury claims, significant medical

        treatment and loss of occupation that Plaintiff claims have resulted from the negligence,

        carelessness and recklessness of Defendants, and that Plaintiffs have refused to sign a
28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 3 of 7 PageID: 3


        Stipulation Limiting Damages to $75,000, it is Defendant’s position that Plaintiff is

        seeking an amount in excess of $75,000 and this Court does not have to guess as to

        whether this Court’s jurisdictional threshold has been met.

11.     Furthermore, investigation and discovery has confirmed that as a result of Plaintiff’s

        aforementioned August 31, 2020 incident which is the subject of the Complaint, Plaintiff

        claims that she suffered serious and permanent injuries to her knee, which she claims

        necessitated her having to undergo surgery to her knee. See Exhibit “A”.

12.     Additionally, removal is proper as the parties are citizens of different states as Plaintiff is

        a citizen of New Jersey and Defendant BJ’s Wholesale Club, Inc., is a Delaware

        corporation with a principal place of business in Massachusetts.

13.     As such, based on the serious and permanent personal injury claims, permanent disability

        claims, incapacitation claims, significant medical treatment and economic damages

        claims that Plaintiff claims have resulted from the negligence and carelessness of

        Defendant and that Plaintiff has refused to sign a Stipulation limiting damages to

        $75,000, it is Defendant’s position that Plaintiff is seeking an amount in excess of

        $75,000 and this Court does not have to guess as to whether this Court’s jurisdictional

        threshold has been met. See Exhibits “A” - “B”.

14.     This removal is also timely, as this case was filed on or about January 25, 2021, and was

        served or otherwise received by Defendant on or about January 27, 2021. This Notice of

        Removal is being timely filed within 30 days of service or receipt of the Complaint by

        Defendant, and within one year of the filing of the Complaint, pursuant to 28 U.S. Code §

        1446.

15.     Thus, Removal from the Superior Court of New Jersey, Law Division, Hudson County is

        proper under 28 U.S.C. §1441(a) and (b).



28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 4 of 7 PageID: 4


16.     This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

        parties are citizens of different states, and the matter in controversy exceeds $75,000 as

        set forth above. Based on Plaintiff’s claims for serious and permanent personal injuries,

        incapacitation and permanent disability as well as significant medical treatment and other

        lost earnings or economic damages as well as the fact that Plaintiff has refused to sign a

        Stipulation Limiting Damages to $75,000, it is Defendant’s position that Plaintiff is

        seeking an amount in excess of $75,000, and this Court does not have to guess as to

        whether Plaintiff is seeking an amount in excess of $75,000.

17.     Based on the foregoing, the requirements of 28 U.S.C. §1441(a) and (b), 1446 and 1332

        have been satisfied and the within matter is properly removable.

        WHEREFORE, Defendant BJ’s Wholesale Club, Inc. respectfully requests that the State

Action be removed from the Superior Court of New Jersey, Law Division, Hudson County to the

United States District Court for the District of New Jersey.



Dated: February 5, 2021                         s/    John M. McConnell
                                                      John M. McConnell, Esquire (028152006)
                                                      GOLDBERG SEGALLA LLP
                                                      301 Carnegie Center Drive,
                                                      Suite 200, Princeton, NJ 08540-6587
                                                      609-986-1326
                                                      609-986-1301 - Fax
                                                      Attorneys for Defendant BJ’s Wholesale
                                                      Club, Inc.




28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 5 of 7 PageID: 5


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 TAMMY CARRERO                                      :
                                                    : Civil Action No.
                        Plaintiff,                  :
                                                    :
 v.                                                 :        CERTIFICATE OF SERVICE
                                                    :
 BJ’S WHOLESALE CLUB, INC., JOHN                    :
 DOE 1-10 (fictitiously named), and XYZ             :
 CORPORATIONS 1-10 (fictitiously named              :
 construction, maintenance, repair, and/or          :
 property management corporations),                 :
                                                    :
                        Defendants.                 :
                                                    :


        I, John M. McConnell, hereby certify that a true and correct copy of the foregoing Notice

of Removal, and supporting documents, and Jury Demand were filed with the Court and served on

all counsel of record via email on this 5 day of February 2021.




Dated: February 5, 2021                        s/     John M. McConnell
                                                      John M. McConnell, Esquire (028152006)
                                                      GOLDBERG SEGALLA LLP
                                                      301 Carnegie Center Drive,
                                                      Suite 200, Princeton, NJ 08540-6587
                                                      609-986-1326
                                                      609-986-1301 - Fax
                                                      Attorneys for Defendant BJ’s Wholesale
                                                      Club, Inc.




28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 6 of 7 PageID: 6


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 TAMMY CARRERO                                     :
                                                   : Civil Action No.
                       Plaintiff,                  :
                                                   :
 v.                                                :       NOTICE OF APPEARANCE OF
                                                   :        JOHN M. MCCONNELL, ESQ.
 BJ’S WHOLESALE CLUB, INC., JOHN                   :
 DOE 1-10 (fictitiously named), and XYZ            :
 CORPORATIONS 1-10 (fictitiously named             :
 construction, maintenance, repair, and/or         :
 property management corporations),                :
                                                   :
                       Defendants.                 :
                                                   :


        PLEASE TAKE NOTICE that the undersigned counsel hereby enters an appearance as

counsel of record on behalf of Defendant BJ’s Wholesale Club, Inc. in the above-entitled action.

        PLEASE TAKE FURTHER NOTICE that copies of all papers served in this matter

should be served upon the undersigned.



Dated: February 5, 2021                       s/     John M. McConnell
                                                     John M. McConnell, Esquire (028152006)
                                                     GOLDBERG SEGALLA LLP
                                                     301 Carnegie Center Drive,
                                                     Suite 200, Princeton, NJ 08540-6587
                                                     609-986-1326
                                                     609-986-1301 - Fax
                                                     Attorneys for Defendant BJ’s Wholesale
                                                     Club, Inc.




28970926.v1
 Case 2:21-cv-01944-SDW-LDW Document 1 Filed 02/05/21 Page 7 of 7 PageID: 7


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 TAMMY CARRERO                                      :
                                                    : Civil Action No.
                        Plaintiff,                  :
                                                    :
 v.                                                 :   JURY DEMAND ON BEHALF OF BJ’S
                                                    :          WHOLESALE CLUB, INC.
 BJ’S WHOLESALE CLUB, INC., JOHN                    :
 DOE 1-10 (fictitiously named), and XYZ             :
 CORPORATIONS 1-10 (fictitiously named              :
 construction, maintenance, repair, and/or          :
 property management corporations),                 :
                                                    :
                        Defendants.                 :
                                                    :


        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 38, the

Defendant BJ’s Wholesale Club, Inc. hereby demands a Jury trial in this matter, on all issues

triable by jury.



Dated: February 5, 2021                        s/     John M. McConnell
                                                      John M. McConnell, Esquire (028152006)
                                                      GOLDBERG SEGALLA LLP
                                                      301 Carnegie Center Drive,
                                                      Suite 200, Princeton, NJ 08540-6587
                                                      609-986-1326
                                                      609-986-1301 - Fax
                                                      Attorneys for Defendant BJ’s Wholesale
                                                      Club, Inc.




28970926.v1
